     Case 2:19-cr-00129-JCM-DJA Document 39 Filed 10/16/19 Page 1 of 3




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    330 E. Charleston Blvd., Suite 100
3    Las Vegas, Nevada 89104
     Tel: (702) 816-2200
4
     Fax: (702) 816-2300
5    Email: WBrown@LambroseBrown.com
     Attorney for Defendant
6
     Gustavo Arechiga
7
                          UNITED STATES DISTRICT COURT
8
                               DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                         2:19-cr-00129-JCM-DJA
10

11                       Plaintiff,                 UNOPPOSED MOTION FOR
12
      vs.                                              ORDER DIRECTING
                                                  DEPARTMENT OF PROBATION
13    GUSTAVO ARECHIGA, RAFAEL                     TO PREPARE A PLEA-PLEA
14    MARTINEZ,                                              PSR
                                                   (CRIMINAL HISTORY ONLY)
15                       Defendants.
16

17
            Certification: This motion is timely filed.
18
            Comes now the defendant, Gustavo Arechiga, by and through his
19

20   counsel of record, William Brown, of BROWN MISHLER, PLLC, and hereby
21
     moves this court for an order requesting the department of probation to
22

23
     prepare a pre-plea PSR (criminal history only). This request is based on the

24   Points and Authorities attached hereto.
25
            Dated: October 16, 2019               By /s/ William H. Brown
26
                                                  WILLIAM H. BROWN
27                                                Attorney for Gustavo Arechiga
28




                                              1
     Case 2:19-cr-00129-JCM-DJA Document 39 Filed 10/16/19 Page 2 of 3




1
                               MEMORANDUM OF
                            POINTS AND AUTHORITIES
2

3
           Counsel has discussed the case with his client, Gustavo Arechiga, and
4

5    the different ways in which his criminal history may impact the sentence, if
6
     any, he may ultimately receive. Given the potential for Armed Career
7
     Criminal designation, counsel respectfully requests an order from this Court
8

9    requesting the United States Probation Office (USPO) to prepare a “pre-plea1
10
     PSR,” detailing Arechiga’s prior convictions. Counsel does not seek
11

12
     preparation of a complete PSR, but rather what typically appears as “Part B”

13   (Defendant’s Criminal History).
14
           Counsel has communicated with USPO Officer Wendy Beckner, met
15

16   with Beckner in person to review the criminal history information currently
17
     in the USPO’s possession, and discussed with Beckner the circumstances
18
     involved in this case necessitating the USPO’s pre-plea involvement. The
19

20   government does not oppose preparation of a pre-plea PSR.
21
           Dated: October 16, 2019             By /s/ William H. Brown
22                                             WILLIAM H. BROWN
23
                                               Attorney for Gustavo Arechiga

24       IT IS SO ORDERED.
25
         Dated: October 22, 2019        __________________________________
26                                      Daniel J. Albregts
27
                                        United States Magistrate Judge

28
     1This the customary nomenclature, and does not reflect Mr. Arechiga’s
     current intent to enter a plea in this case.

                                           2
     Case 2:19-cr-00129-JCM-DJA Document 39 Filed 10/16/19 Page 3 of 3




1
                   CERTIFICATE OF ELECTRONIC SERVICE

2         The undersigned hereby certifies that he is an employee of BROWN
3    MISHLER, PLLC, and is a person of such age and discretion as to be
     competent to serve papers.
4

5          That on October 16, 2019, he served an electronic copy of the above and
     foregoing UNOPPOSED MOTION FOR ORDER DIRECTING
6
     DEPARTMENT OF PROBATION TO PREPARE A PLEA-PLEA PSR
7    (CRIMINAL HISTORY ONLY) by electronic service (ECF) to the person
     named below:
8

9          NICHOLAS A. TRUTANICH
           United States Attorney
10
           LINDA MOTT
11         Assistant United States Attorney
12
           501 Las Vegas Blvd. South
           Suite 1100
13         Las Vegas, NV 89101
14
                                               /s/ William Brown
15
                                               Employee of BROWN MISHLER,
16                                             PLLC
17

18

19

20

21

22

23

24

25

26

27

28




                                           3
